JOHNSTONE, Justice
(concurring in the result).
I concur in the result. The expression “if consummated ” in § 8-20-11, Ala.Code 1975, reveals that this Code section contemplates proposed illegal arrangements which are not consummated but are, rather, stopped by the litigation. This Code section would authorize an award of attorney fees in favor of a person “injured in his business or property,” even if only to the extent of the expense of litigation, against a manufacturer, dealer, or distributor found guilty of proposing an illegal “arrangement.” The fatal defect in the award of attorney fees in this case is that neither defendant was found guilty of proposing an illegal arrangement. Indeed, because the trial court did not adjudicate the merits at all, the trial court did not find any of the essential elements of liability — not even the status of the individual defendant as a manufacturer, dealer, or distributor.